Harrington, J.,
delivering the opinion of the court:
Section 1 of article 4 of the Constitution of the United States provides that:
“Full faith and credit shall be given in each state to the public acts, records, and judicial proceedings of every other state. And the Congress may by general laws prescribe the manner in which such acts, records and proceedings shall be proved and the effect thereof."
Pursuant to this provision, on the 26th day of May, 1790, (Section 905, Rev. Stat. [U. S. Comp. St. § 1519]), Congress passed the following act:
“The records and judicial proceedings of the courts of any state, shall be proved or admitted in any other court within the United States by the attestation of the clerk, and the seal of the court annexed, if there be a seal, together with a certificate of the judge, chief justice, or presiding magistrate, as the case may be, that the said attestation is in due form, and the said records and judicial proceedings authenticated as aforesaid, shall have such faith and *118credit given to them in every court within the United States, as they have by law or usage in the courts of the state from whence said records are or shall be taken.”
It is claimed by the defendant that the certification shows that the exemplified copy of the Pennsylvania record attached to the affidavit of demand, is not a complete copy of such record, but a mere transcript thereof; that it, therefore, does not comply with this statute and that no judgment can be entered thereon.
That it is more than a transcript is shown by the certificate of the clerk of the court. He certifies that it is “a true copy and correct transcript of the docket entries in the case therein set out, as full, complete and entire as the same remains on file and of record in said court.” The certificate of the judge also states that “said record, certificate-and attestation (by the prothonotary) are in due form of law,” etc.
Greenleaf on Evidence, vol. 1, § 506, with reference to this subject, says:
“If the copy produced purports to be a record and not a mere transcript of minutes from the docket, and the clerk certifies that the foregoing is truly taken from the record of the proceedings of the court, and this attestation is certified to -be in due form of law by the presiding judge, it will be presumed that the paper is a full copy of the entire record and will be deemed sufficient.”
Ferguson v. Hardwood, 7 Cranch. 408, 3 L. Ed. 386, Shilling v. Seigle, 207 Pa. 381, 56 Atl. 957, and Joslin v. Fuller, 166 Ill. App. 43, are to the same effect. And this rule has been applied, under similar circumstances, even though the clerk’s certificate describes the paper certified to, as a transcript of the record. McCormick v. Deaver, 22 Md. 187; Grover v. Grover, 30 Mo. 400; Woodbridge & T. E. Co. v. Ritter (C. C.), 70 Fed. 677.
Applying the same principles to this case, the record sued on is presumed to be a complete copy of all of the docket entries in the case between the plaintiff and defendant in the Pennsylvania court and is, therefore, sufficient. While circumstances may undoubtedly arise where a full copy of both docket entries and pleadings may be necessary to constitute a record, within the meaning of the constitutional and statutory provision above referred to; for example, in cases of estoppel (Rainey v. Hines, 121 N. C. 318, *11928 S. E. 410), a suit to recover on a judgment of another state is not in that class. Santa Claro Valley M. & L. Co. v. Prescott, 127 Ill. App. 644; Rathbone v. Rathbone, 10 Pick. [Mass.] 1; 13 Am. & Eng. Ency. of Law. [2d Ed.] 1045 ; 23 Cyc. 1568.
Neither Mitchell v. Ferris, 5 Houst. 34, nor Brainard v. Fowler, 119 Mass. 262, cited by the defendant, are inconsistent with this conclusion.
It is further contended that the record in this case is insufficient, because it does not show the character of the cause of action sued on, and that the Pennsylvania court, therefore, had jurisdiction over the subject matter. It shows that the proceedings in Pennsylvania were before a court, apparently regularly constituted, having a judge, a clerk, a seal, and keeping a record of its proceedings. That the action was assumpsit and that a judgment was entered on the record of said court. The only other evidence before us is the affidavit of demand and the affidavit of defense. No lack of jurisdiction appears from either of these papers. That being true, the jurisdiction of the Pennsylvania court over the subject matter is necessarily presumed. Bogan v. Hamilton, 90 Ala. 454, 8 South. 185; Pringle v. Woolworth, 90 N. Y. 502; Bank of U. S. v. Merchant’s Bank of Baltimore, 7 Gill (Md.) 415; Bissell v. Briggs, 9 Mass. 462, 6 Am. Dec. 88; 21 Cyc. 1577.
The defendant also contends that the affidavit of demand is insufficient because it does not aver that Thomas Koury and Joseph A. Koury were partners, trading as Koury & Lucey, and because it does not expressly state that the affiant was one of the members of said partnership and one of the plaintiffs in this suit. In support of this contention, it cites Wilmington Sash & Door Co. v. Taylor, 2 Boyce 528, 82 Atl. 86, and numerous other Delaware cases where the plaintiff was a corporation.
While the plaintiffs, in conformity with the Pennsylvania judgment, have sued as partners, that is merely a description of the manner in which the individuals trading under the name of Koury & Lucey, contracted with the defendant company in the original cause of action on which that judgment was based. Barber v. *120Clendaniel, 7 Boyce 11, 102 Atl. 84. In suits by individuals, it has been held that it is not necessary for the affidavit of demand to state that the affiant is the plaintiff, or that he is a receiver for a corporation or an administrator of a deceased person, where such facts fairly appear from the caption and body of the affidavit, when read together. Newlin v. Adair, 3 Boyce 441, 84 Atl. 1028; Jersawit, Receiver, v. Banning, 2 W. W. Harr. (32 Del.) 47, 118 Atl. 727. The principles applying in these cases apply here, and the corporation cases cited by the defendant have no application. That being true, it was not necessary for the affiant to expressly allege that Thomas Koury and Joseph A. Koury were the plaintiffs, that they traded as a partnership, or that the affiant was one of the indiviuals trading as Koury & Lucey; the affidavit of demand is, therefore, sufficient. ******
The affidavit of demand and the record sued on being sufficient and the affidavit of defense being insufficient, the motion of the plaintiffs for judgment is granted, and it is unnecessary for us to consider any other questions raised by the defendant.
■ Note. That part of the court’s opinion holding the affidavit of defense insufficient raised no new question in this state, and it was, therefore, deemed unnecessary to report it.